

114 HR 5808 IH: Comprehensive Regulatory Review Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5808IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Duffy (for himself, Mr. Neugebauer, Mr. Tipton, Mr. Luetkemeyer, and Mr. Hurt of Virginia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Economic Growth and Regulatory Paperwork Reduction Act of 1996 to ensure that Federal
			 financial regulators perform a comprehensive review of regulations to
			 identify outdated or otherwise unnecessary regulatory requirements imposed
			 on covered persons, and for other purposes.
	
 1.Short titleThis Act may be cited as the Comprehensive Regulatory Review Act of 2016. 2.Amendments to Definitions of the Economic Growth and Regulatory Paper Reduction ActSection 2001(c) of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 252 note) is amended by adding at the end the following new paragraphs:
			
 (8)Covered personThe term covered person has the meaning given such term in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481).
 (9)Federal financial regulatorThe term Federal financial regulator means the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, and the National Credit Union Administration Board..
		3.Ensuring a comprehensive regulatory review
 (a)In GeneralSection 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311) is amended—
 (1)in subsection (a)— (A)by striking 10 years and inserting 5 years;
 (B)by striking each appropriate and all that follows through review and inserting the Federal financial regulator shall each conduct a comprehensive review; (C)by striking any such appropriate Federal banking agency and inserting such Federal financial regulator, jointly or otherwise, and including all regulations issued after December 31st, 2006; and
 (D)by striking insured depository institutions and inserting covered persons. (b)Conforming AmendmentsSuch section is amended—
 (1)in subsections (b), (c), (d), and (e), by striking the appropriate Federal banking agency each place that term appears and inserting the appropriate Federal financial regulator; and (2)in subsection (e)(1), by striking the appropriate Federal banking agencies and inserting the appropriate Federal financial regulator.
 4.Considerations for comprehensive regulatory reviewSection 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311), as amended by section 3, is further amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking and at the end;
 (B)by redesignating paragraph (2) as paragraph (5); and (C)by inserting after paragraph (1) the following new paragraphs:
					
 (2)consider the impact of the regulations on the financial safety and soundness of covered persons; (3)consider the impact of the regulations on the risk profile and business models of covered persons subject to the regulatory action;
 (4)determine the necessity, appropriateness, and impact of continuing to apply such regulatory action to such covered persons; and
						;
 (2)in subsection (c), by striking 10 years and inserting 5 years; and (3)in subsection (d), by amending paragraph (2) to read as follows:
				
 (2)eliminate or tailor unnecessary regulations related to covered persons in a manner that limits the regulatory compliance impact, cost, liability risk, and other burdens, as is appropriate..
			